Citation Nr: 1537130	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to October 1971.  This matter is before the Board of Veterans' Affairs (Board) on appeal from an April 2009 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In April 2013, the case was remanded for further development.


FINDINGS OF FACT

1.  Asthma was not noted when the Veteran was examined for enlistment; clear and unmistakable evidence shows that such disability pre-existed his active service.

2.  There is no clear and unmistakable evidence that the Veteran's asthma was not aggravated by service.


CONCLUSION OF LAW

Service connection for asthma is warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury or disease during such service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

To substantiate a claim of service connection there must be evidence of (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

The Veteran contends that his asthma pre-existed and was aggravated by his service.  Evidence of record and the Veteran's own contentions suggest that he had a diagnosis of asthma prior to service.  However, asthma was not noted on pre-induction examination in July 1969 (the lungs and chest were normal on clinical evaluation).  A history of asthma was noted on a July 1969 report of medical history.  Consequently, the Veteran is entitled to the legal presumption of soundness under 38 U.S.C.A. § 1111 with respect to asthma.

The Veteran's STRs show treatment/hospitalization for recurrent asthma and respiratory complaints from February 1970 to January 1971.  He did not undergo a service separation examination.  An August 1973 National Guard enlistment examination report notes a history of asthma which was "under control."

A December 2007 VA examination report notes that the Veteran reported a history of asthma prior to entering service and that he was treated for asthma throughout his time in the military.  The diagnosis was bronchial asthma. 

On March 2009 VA examination, the examiner noted that the Veteran reported a history of asthma on his induction physical, but clinical examination indicated that the lungs were normal.  The examiner noted that the Veteran's STRs show frequent visits to sick call for asthma, including at least three admissions.  The diagnosis on examination was asthma.  The examiner did not offer an opinion as to the nature or etiology of the Veteran's asthma and noted that the natural course of asthma is unpredictable and that to offer an opinion would be resorting to mere speculation.  The examiner also noted that there was nothing in the record indicating that the Veteran was exposed to toxins that would have damaged his lungs. 

A July 2009 statement by the Veteran states that he was exposed to tear gas, second hand smoke, motor fumes, dust, and herbicides during service and that his asthma became increasingly symptomatic during and after service.  

At the November 2012 Board hearing, the Veteran testified that he was exposed to tear gas several times during basic training and that after such events, he began to experience more problems with his asthma. 

On May 2013 VA examination, the examiner noted that [a history of] asthma was noted on induction and that the Veteran was exposed to tear gas, allergens, and humidity in Vietnam and was hospitalized several times in service.  The Veteran reported ongoing treatment for his asthma and that he takes Memetasone, Albuterol, and a nebulizer.  The examiner found that it is undebatable that the Veteran had pre-existing asthma prior to service and that the exposure to tear gas, allergens and humidity in service could easy have made his respiratory condition more sensitive and in turn worsen his asthma.  The examiner found it was at least as likely as not that service caused further aggravation of the Veteran's asthma beyond its natural progression.

As noted above, while a history of asthma was reported by the Veteran, asthma was not noted when the Veteran was examined for service entrance.  Governing regulations and caselaw provide that except for disabilities noted on induction, a Veteran is presumed sound.  Consequently, the presumption of soundness as to asthma on entry in service applies.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also 38 C.F.R. § 3.304(b)(1) (history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception).

However, the presumption of soundness is rebutted as there is clear and unmistakable evidence that asthma pre-existed the Veteran's service.  The Veteran has consistently reported a history of asthma, including on his pre-induction report of medical history.  The Board finds these statements made in the course of treatment to be credible and the May 2013 VA examiner also found it undebatable that the Veteran's asthma pre-existed service.  A pre-service history of asthma is essentially not in dispute and evidence clearly and unmistakably establishes that asthma pre-existed the Veteran's active service.

The analysis of the Veteran's claim proceeds to consideration whether his asthma was aggravated by his service.  As symptoms of the disease were noted in service, he is entitled to a presumption that it was aggravated by service.  As noted above, this presumption may be rebutted only by clear and unmistakable evidence of non-aggravation; in accordance with statutory and regulatory provisions and governing caselaw, there must be clear and unmistakable evidence that during service the disability did not increase in severity beyond natural progression). 

On review of the record, the Board finds that there is no clear and unmistakable evidence of non-aggravation.  While the Veteran's was asymptomatic on service entrance (with only a history noted), it clearly became symptomatic during service, and the record supports there was treatment for asthma since service; see e.g., the report of the Veteran's National Guard enlistment examination, when it was noted that asthma was "controlled" (which suggests asymptomatic by virtue of treatment rather than in remission). The evidence of respiratory problems in service and of persistent symptoms/pathology continuing thereafter suggests that the asthma increased in severity during service; at any rate, it is not "clear and unmistakable" evidence of non-aggravation.  Furthermore, a medical professional (the May 2013 VA examiner) concluded that it is at least as likely as not that the Veteran's asthma was aggravated by exposure to tear gas, allergens, and humidity in service; the Board finds no reason to question the expertise of the VA provider.  

In summary, rather than showing clear and unmistakable evidence of non-aggravation in service, the record instead suggests that the Veteran's asthma increased in severity therein.  The legal presumption of aggravation is not rebutted; service connection for asthma is warranted.


ORDER

Service connection for asthma is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


